Earl Warren: Number 313, Brotherhood of Railway Trainmen et al. versus Chicago River and Indiana Railroad Company et al. Mr. Wines.
William C. Wines: May it -- may it please the Court. Your Honors, in light of my past and current collateral relation to the Court, I think before beginning the statement of this case I ought to say that although I'm still a regular Assistant Attorney General in charge of certain appellate work for the State of Illinois, the Attorney General of Illinois has no interest in this case. I appear as privately retained in the course of general practice by the Brotherhood of Railroad Trainmen, and my appearance here doesn't imply any approval by the Attorney General of Illinois. This case, if Your Honors please, and the companion case which has become mooted by settlement and will not be argued how presented to this Court as they presented in the courts below. First, the question whether the National Railway -- whether the Railway Labor Act of 1934 prohibits or makes unlawful strikes in the interstate commerce of the railroad business are affecting that Commerce when such strikes are over minor or past or accumulated frequencies. The petitioner, Brotherhood, says that the Act does not have that effect. The carriers say that it does. The Court of Appeals for the Seventh Circuit in this case held that the Railway Labor Act of 1934 does interdict strikes over minor or past grievances. Five days later, the Fifth Circuit in the Central of Georgia case made a declaration. It is diametrically contrary in its rationale, in its principle, and in its logic, although, there are effectual distinctions between the two cases. A second and the only other question presented by the case at bar -- I beg Your Honors' pardon --
Felix Frankfurter: May I ask --
William C. Wines: -- the Central of Georgia case did not reach the question that I have just stated, but turned solely upon its answer to the second question that I am now going state. The second question is whether assuming that the National Railway Labor Act does make strikes unlawful, even so, that even indulging that assumption does it so far repeal by implication. The Norris-LaGuardia Act of 1932, as probably two years before the -- the Railway Labor Act of 1934, has to reinvest federal courts with the jurisdiction to enjoin strikes over past grievances or minor accumulated individual grievances even though such strikes are not attended by any violence or anything of that sort.
Felix Frankfurter: Before you proceed with your argument, may I ask you if you will state the -- is what you -- let me put it this way, is what you've stated all the litigation -- adjudication thus far on the second question that -- that your -- the --
William C. Wines: No, Your Honor. There is before --
Felix Frankfurter: Would you mind telling us what the -- what the sum total of adjudications on the Norris-LaGuardia? The -- the -- what you call reinvesting of District Courts with jurisdiction. There are these two Courts of Appeals, what else is there?
William C. Wines: You -- I'm speaking now only with -- of strikes over minor grievances, Your Honor.
Felix Frankfurter: I'm speaking of strikes that do not bring the issuance of an injunction within the exceptions of the Norris-LaGuardia Act. Namely, the question -- the second question, to what extent does the Norris-LaGuardia Act limit, assuming otherwise there is a power to enjoin strikes not within the exceptions of the Norris-LaGuardia Act, to what extent does the Norris-LaGuardia Act limit, also apply to the controversies arriving under the National -- under the Railway Labor Act? There are these two Courts of Appeals, what else is there?
William C. Wines: There is -- you asked me for decisions on the point, either way there is pending before this Court a petition for certiorari which so far as I know has not been granted. Now, I did not have the time to check this one because I was -- I had to check something else. So far as I know certiorari has not been granted, but it's here before this Court in Number 702, Manion against the Kansas City Terminal Railway Company in which the Supreme Court of Missouri indicated that the National Railway Labor Act prohibits this type of strike --
Felix Frankfurter: Yes. But that's -- that's not what the Norris-LaGuardia --
William C. Wines: -- but that -- that would not be the Norris-LaGuardia Act --
Felix Frankfurter: Yes. That would only arrive in the federal court.
Felix Frankfurter: That's right, and I know of no other decisions on these minor strikes. There are a number of decisions to which I shall come, if I have the time, in which this Court has discussed the effect of the Norris-LaGuardia Act on strikes involving railroad employees. But I shall show Your Honors that never in the history of this Court since the Norris-LaGuardia Act has this Court ever sustained an injunction sought by a carrier, though it has sustained injunction sought by members of a union who said that their own union had betrayed them. Particularly, it sustained injunctions and other relief when sought by Negroes who said that they were not being fairly represented by various railroad brotherhoods (Voice Overlap) --
Felix Frankfurter: You're putting those on one side, and you're also of course putting aside proceedings by the Government and the period of the Norris-LaGuardia Act doesn't apply to that?
William C. Wines: That's right. Now, there is this background, Your Honors. As Your Honors know until 1932 there was great debate in the arenas of politics, practical and ideal, economics, social philosophy and theory as to what the -- what rights labor ought to have to strike. And assuming that labor was exercising a right which might be challenged, how far should the drastic remedy of injunction as distinct from some other form of sanction be applied to deter or prevent peaceful strikes in the field of labor in general, not confined of course to the field about the railroad. The Norris-LaGuardia Act was passed after deliberations that really goes back, not necessarily as to the draft of that Act but as to the policy enacted as far back in a labor relations issue want to go. Now, there isn't a -- now, there isn't any doubt that in 1934 Congress was actually by a real desire to minimize strikes in the railroad industry. Before 1934, the only means of settling disputes of any kind between railroad employees and te carriers have shorter strikes and possibly some kind of action for a breach of contract would be arbitration by system boards. Nobody could be compelled to submit his grievances to those boards, and when the system boards acted, they acted as courts of -- as boards of arbitration. Now, in 1934, Congress passed the National -- the Labor Railway -- the Railway Labor Act with the purpose, we not only admit but insist and emphasize of diminishing, minimizing, reducing the likelihood of railroad strikes and the number of such strikes. And as counsel for the respondent quite correctly pointed out, and that everyone converse withdrawal with the subject knows the National Railway Labor Act does distinguish between two different categories of claims, grievances, and hence of threatened potential or possible strikes. The inter -- counsel for the respondent have done, I think, an excellent job in respondent's brief in pointing out that strikes over major grievances or claims over major grievances are settled in one way. They are settled by a mechanism of mediation and conciliation, if necessary by executive presidential intervention, and finally if all negotiations fail the Brotherhood calls a strike. Now, there is a different type of claim and that type of claim arises over past grievances. In the instant case, the case that I am arguing, some 19 individual claims for compensation, promotion, in one case reinstatement, had accumulated. The employing railroad is the Chicago River and Indiana Railroad Company, attempts to negotiate to settle these claims on the premises of the company had failed and the petitioner, Brotherhood, its officers and members announced an intended strike to continue unless demands for settlement of these individual claims were met. Thereupon, the railroad filed these claims with the Adjustment Board. Petitioners and the claimants, individual claimants, have not submitted their claims to that Boar. And before the time set for the strike, the respondent, Railroad Company, obtained from the District Court of Illinois -- filed a suit for injunction. The District Court of Illinois held, as we contend, and as the Court of Appeals for the Fifth Circuit later held in the Central of Georgia case, that the Railway Labor Act does not repeal pro tanto the Norris-LaGuardia Act. Denied a permanent injunction but, although, disclaiming jurisdiction did enter a -- an injunction restraining the strike to be effective while the case went to the Court of Appeals, sort of a supersedeas injunction. The Court of Appeals for the Seventh Circuit, rejecting petitioner's contentions to the contrary, held first that the Railway Labor Act does interdict strikes over minor grievances. And second, that it implements that interdiction by reinvesting United States District Courts with jurisdiction to enjoin strikes. As I have said, five days later in the Central of Georgia case, the Court of Appeals for the Fifth Circuit reached a quite contrary conclusion and declared that the Act, the Railway Labor Act, does not inhibit strikes -- does not repeal the Norris-LaGuardia Act so as to reinvest the federal courts with jurisdiction over -- to grant injunctions. Now, there is a great deal of discussion in the briefs of petitioners and respondent in the instant case, which in retrospect of reading our original brief which I largely wrote. I now proceed to turn very much on the new answers and relative import of the word "compulsory." Throughout the legislative history, marshaled by both of the briefs, you'll find much discussion as to whether or not submission to the Adjustment Board was to be "compulsory" or "mandatory” or whether it was to be optional. Now, the truth of it is, if Your Honors please, that whether or not strikes were to be enjoined isn't -- was not at the time that the Railway Labor Act of 1934 was before Congress was not a peripheral question at all. It was in the faults and not in the penumbra of the spotlight of legislative attention that was turned upon the question. This is not like the many cases where Congress has clearly intended to regulate a certain area of interstate commerce. And some months or years later you get a particular question as to whether or not a particular activity is or is not in interstate commerce, or whether or not a particular type of activity does or does not, if an interstate commerce constitute a violation of the Sherman Act or some other act, even the Dyer Act which Your Honors passed yesterday. As those questions arise, and we all know that while we speak and speak intelligently and seriously and correctly about elucidating the intention of Congress, what we mean is, is this really within the policy that Congress intend to do an act when we're quite sure that Congress didn't have in mind the specific set of facts in a particular case that comes to this Court for elucidation or expounding of a statute. This was not such a problem. The --
Felix Frankfurter: May I -- may I, without interrupting --
William C. Wines: Please, Your Honor.
Felix Frankfurter: -- your argument, ask one or two questions to focus in the discussion?
William C. Wines: Yes.
Felix Frankfurter: In the first place, if I read the Railway Labor Act and nothing else, will I -- will I have a -- get an answer if I read the, as one should have, statute, the three cardinal rules of statutory construction to read a statute three times? Would I get the answer to this problem by just reading the statute?
William C. Wines: No, Your Honor.
Felix Frankfurter: No. I then -- will I get an answer one way or the other? I won't, I'll be left in the dark, and therefore you turn into the legislative history. Now, if I read the legislative history, if I go to it, do I find a report of either Committee of the Senate or House, which says explicitly, "We have divided the scheme of regulation which is the substitute of and does the service of the undesirable strikes?"
William C. Wines: No, Your Honor. You will not.
Felix Frankfurter: Then the legislative history will leave me in dark. Except, is that what you're going to do, that there emanate from it some general motions of policy which we then will translate into saying it does or it doesn't prohibit strikes?
William C. Wines: That, Your Honor, is not -- is not -- would not state my position.
Felix Frankfurter: Would you state it just categorically without arguing it for the moment and --
William C. Wines: Yes, I will. The position on which we relying is that Congress was aware of this, was actually aware, and in the discussions its awareness is explicit that the question before it was, “Shall we reinvest federal courts?”
Felix Frankfurter: Well, that's a different -- you don't -- I didn't want to come to that problem.
William C. Wines: I understood that to be what Your Honor was asking.
Felix Frankfurter: No, I want to know whether -- I'm not -- I'm putting the LaGuardia Act to one side. I wanted -- suppose we didn't have the Norris-LaGuardia Act at all, suppose that hadn't existed. Does the Railway Labor Act establish a regime, a scheme of regulation, which sets up this complicated inter -- intra-industry machinery to displace what theretofore would have been the right to strike?
William C. Wines: No. No, Your Honor.
Felix Frankfurter: What?
William C. Wines: To answer that question, we say no.
Felix Frankfurter: You say no to what? That there is no --
William C. Wines: As to answer the question that I understood Your Honor to ask.
Felix Frankfurter: Yes, I know you -- that is your position but what I want to know is do I get that answer by reading the statute? You said no. I'm left in the dark. The statute doesn't give me that no answer, does it?
William C. Wines: The statute does not -- does not say whether or not strikes are permitted or (Voice Overlap) --
Felix Frankfurter: Now, what I want to know. Does the legislative history, meaning in the first place, a committee report or House and Senate say that?
William C. Wines: No.
Felix Frankfurter: Does the statement of the person responsible for the measure on the House or Senate floor say that?
William C. Wines: No.
Felix Frankfurter: And the conclusion which you put to us, you derive from argumentative considerations of general policy, is that right?
William C. Wines: No.
Felix Frankfurter: All right, you tell us what shall you do.